948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl TURNBOW, Plaintiff-Appellant,v.Charles BASS;  Jim Rose;  Neil Rone;  Joe Spicer;  HaroldHutcheson;  Jimmy Hale, Defendants-Appellees.
No. 91-5101.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1991.

1
Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*

ORDER

2
The court having received a petition for rehearing en banc, and the petition having been circulated not only to the original panel members but also to all other active judges of this court, and no judge of this court having requested a vote on the suggestion for rehering en banc, the petition for rehearing has been referred to the original hearing panel.


3
The panel has further reviewed the petition for rehearing and concludes that the original order should be amended.   Neither the district court's order granting summary judgment, nor our order affirming the grant of summary judgment, fully considered the issue of whether the Tennessee prison system did use or may use an irrebuttable presumption of a prisoner's guilt where contraband or weapons are found in the prisoner's cell.   Therefore, we REMAND the case to the district court for a full analysis of the nature of this presumption and to determine its constitutionality.   Accordingly, the petition is denied.



*
 The Honorable Paul V. Gadola, United States District Judge for the Eastern District of Michigan, sitting by designation